Citation Nr: 0415520	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of eye 
trauma.

2.  Entitlement to service connection for defective vision.

3.  Entitlement to service connection for disability 
manifested by memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from January 1979 
to July 1985.  This case comes before the Board of Veterans 
Appeals (the Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO). 

A December 2003 Decision Review Officer's decision granted 
entitlement to service connection for headaches, with a zero 
percent evaluation assigned effective December 29, 2000, and 
denied entitlement to a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities.  No 
subsequent correspondence was received by VA with respect to 
these issues and they are not currently before the Board.


FINDINGS OF FACT

1.  The veteran does not have residuals of eye trauma that 
are related to military service.

2.  The veteran does not have defective vision that is 
related to military service; medical evidence of record 
indicates that the veteran's eye disorder is congenital or 
developmental in nature.

3.  The veteran does not have disability manifested by memory 
loss that is related to military service.


CONCLUSIONS OF LAW

1.  Residuals of eye trauma were not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Defective vision was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 4.9 (2003).

3.  Disability manifested by memory loss was not incurred in 
or aggravated by active military duty.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In June 2001, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish service 
connection for the disabilities at issue.  In accordance with 
the requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
No private medical evidence was 


subsequently received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a VA 
examination, with nexus opinions, was obtained in January 
2003.  

 The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issues on appeal.  There is no 
indication that additional relevant evidence exists, and the 
veteran has not pointed to any additional information that 
needs to be added to his VA claims folder with respect to the 
issues decided herein.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2003).  

The Board is aware of the recent United States Court of 
Appeals for Veterans Claims (Court) decision in the case of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In that 
case, it was essentially held that the notice and assistance 
provisions of the VCAA should be provided to a claimant prior 
to any adjudication of the claim.  Since notice was sent 
prior to the initial March 2002 denial of the issues on 
appeal, the requirements of Pelegrini have been satisfied.

Factual Background

Prior to service entrance, the veteran's uncorrected distant 
visual acuity on examination in December 1978 was 20/25 in 
the right eye and 20/20 in the left eye; his physical profile 
for eyes found that he met procurement standards, but may 
have 


had some limitation on initial military operational specialty 
classification and assignment, ("2").  He was seen in May 
1981 because he said that his vision was weak.  Uncorrected 
distant visual acuity was 20/30 in each eye, corrected to 
20/20, bilaterally.  His uncorrected distant visual acuity in 
May 1982 was 20/25 in the right eye and 20/30 in the left 
eye; no corrected visual acuity was provided.  His physical 
profile again included a "2" for eyes.  The veteran was in 
a motor vehicle accident in June 1982 in which he incurred a 
soft tissue injury and scalp laceration.  X-rays of the skull 
did not show any fracture.  The diagnoses in June 1982 were 
cervical sprain, with myalgias and head wound.  

Subsequent to service discharge, VA treatment records for 
June and July 2001 contain an assessment of chronic 
headaches.  Magnetic resonance imaging (MRI) of the head was 
conducted in July 2001.  It was noted later in July 2001 that 
the results of the MRI were considered consistent with old 
head trauma.  

The veteran noted a history of head trauma with headaches on 
VA examination in February 2002; he denied visual changes.  
The impression was headaches, likely tension type by history.  

Headache secondary to old head trauma was noted in VA 
treatment records dated in May 2002.

On VA eye examination in July 2002, corrected distant visual 
acuity was 20/20 bilaterally.  The examiner concluded that 
the examination was essentially normal.  The diagnosis was 
myopia, with astigmatism in both eyes.  

An MRI of the brain was conducted in January 2003.

It was noted on VA neurological examination in January 2003 
that the claims file had been reviewed.  The veteran 
complained of headaches, memory problems, and visual 
problems.  The pertinent assessments were subjective feeling 
of reduced 


memory during severe episodes of headaches with normal 
neurological evaluation that was unremarkable for any 
evidence of impaired short-term memory, including visual and 
verbal memory; and episodic blurred vision, which was most 
likely related to refractory error, secondary to astigmatism 
and myopia as documented by the ophthalmological examination.  

The examiner concluded in January 2003 that it was not likely 
that the veteran's subjective feeling of reduced memory was 
related to the head injury during service because the 
neurological examination disclosed no evidence of impaired 
verbal or visual memory and because the MRI of the brain did 
not show any lesions in the temporal lobes to suggest that 
the veteran's subjective memory problem was related to head 
injury.  It was also concluded that the veteran's blurred 
vision was due to myopia and astigmatism, and that it was not 
likely that the blurred vision was related to head injury, 
since the neurological evaluation was unremarkable for any 
evidence of visual field defects or optic nerve problem, as 
was normally seen with head injury.

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2003); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).

VA General Counsel has distinguished between congenital or 
developmental defects, for which service connection is 
precluded by regulation, and congenital or hereditary 
diseases, for which service connection may be granted, if 
initially manifested in or aggravated by service.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 
67-90, 55 Fed. Reg. 43253 (1990).  Congenital or 
developmental defects are defined as "structural or 
inherent abnormalities or conditions which are more or 
less stationary in nature."  VAOPGCPREC 82-90, 55 Fed. 
Reg. 45711 (1990).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

Because it is essentially contended that the disabilities at 
issue were all related to the motor vehicle accident in 
service in June 1982, they will be addressed as a group.

According to Hickson above, all of the three elements must be 
present for service connection to be warranted for a 
particular disability.  See 12 Vet. App. at 253.

Although the veteran's service medical records reveal that he 
was in an automobile accident in service in which he incurred 
soft tissue injury and a scalp laceration, the records do not 
show any residuals of eye trauma, defective vision, or 
disability manifested by memory loss either at the time of 
the accident or later in service.  

There is also no post-service medical evidence of residuals 
of eye trauma or acquired disability manifested by memory 
loss, including on VA eye examination in July 2002 and VA 
neurological examination in January 2003.  With respect to 
the 


veteran's claim of defective visual acuity, the Board notes 
that an eye evaluation in July 2002 diagnosed myopia, with 
astigmatism in both eyes.  

"Myopia" is also known as nearsightedness and is a 
refractive error.  Dorland's Illustrated Medical 
Dictionary 1171 (29th ed. 2000).  Norris v. West, 11 Vet. 
App. 219, 220 (1998).  

Refractive errors of the eyes are considered to be 
developmental defects, and are not subject to service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 
82-90 (service connection may be granted for diseases, but 
not defects, of congenital, developmental, or familial 
origin).  To the extent that the veteran's vision problems 
are due to refractive errors, service connection cannot be 
granted for that impairment.

The Board would also note that the nexus evidence on file is 
adverse to the veteran's claims.  According to the January 
2003 VA examination report, it was not likely, based on the 
results of neurological evaluation and MRI of the brain, that 
the veteran's subjective feelings of reduced memory were 
related to his head trauma in service.  The examiner also 
concluded in January 2003, based on the results of the eye 
and neurological examinations, that any blurred vision was 
due to refractive error and not to a head injury.

Since all of the elements necessary to warrant service 
connection have not been shown for any of the disabilities at 
issue, service connection for residuals of eye trauma, 
defective visual acuity, and disability manifested by memory 
loss is not warranted.  

Despite the written contentions on file by and on behalf of 
the veteran in support of his claims, it is now well 
established that lay statements cannot be used to establish a 
nexus between a current disability and service.  Although a 
lay statement can 


establish an event occurred in service, a layperson without 
medical training, such as the veteran, is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities, such as the disabilities at issue.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of eye trauma is denied. 

 Service connection for defective visual acuity is denied. 

 Service connection for disability manifested by memory loss 
is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



